Exhibit 10.18

 



AGREEMENT TO EXCHANGE

PREF C SHARES FOR RESTATED NOTES

 

THIS EXCHANGE AGREEMENT, dated as of April 3, 2017 is entered into by and
between Minerco, Inc. (the “Company”) and Sam J. Messina, III (“Messina”).

 

WITNESSETH:

 

WHEREAS, Messina was the Chief Financial Officer (“CFO”) and was a Director of
the Company and resigned all positions effective March 31, 2017; and

 

WHEREAS, Messina entered into an Employment Contract, dated July 9, 2014, and
resigned, therefore terminated, his employment on March 31, 2017; and

 

WHEREAS, Messina is willing to exchange his Two Hundred and Fifty Thousand
(250,000) shares of the Company’s Preferred Class ‘C’ Stock for amendment and
restatement of his five (5) Convertible Promissory Notes with the Company; and

 

WHEREAS, the Company is willing to exchange Messina’s Two Hundred and Fifty
Thousand (250,000) shares of the Company’s Preferred Class ‘C’ Stock for the
amendment and restatement of his five (5) Convertible Promissory Notes with the
Company;

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.Exchange. Messina agrees to exchange his Two Hundred and Fifty Thousand
(250,000) shares of the Company’s Preferred Class ‘C’ Stock for amendment and
restatement of his five (5) Convertible Promissory Notes with the Company:

 

a.Convertible Promissory Note, dated April 30, 2016, in principal amount of
$52,500;

 

b.Convertible Promissory Note, dated July 31, 2016, in principal amount of
$37,500;

 

c.Convertible Promissory Note, dated October 31, 2016, in principal amount of
$37,500;

 

d.Convertible Promissory Note, dated January 31, 2017, in principal amount of
$37,500; and

 

e.Convertible Promissory Note, dated March 31, 2017, in principal amount of
$25,000

 

to include an amended conversion feature to read “‘Conversion Price’ of 50% of
the lowest Per Share Market Value of the five (5) Trading Days immediately
preceding a Conversion Date or $0.0005 per share, whichever is lowest” for
services performed as the Company’s CFO (hereinafter the “Exchange”).

 

2.Messina Representations, Warranties, Etc. Messina represents and warrants to,
and covenants and agrees with, the Company as follows:

 

a.Due Authorization. Messina has all requisite legal capacity to execute,
deliver and perform this Agreement and the transactions hereby contemplated.
This Agreement constitutes a valid and binding agreement on the part of Messina
and is enforceable in accordance with its terms.

 



 

 

 

b.No Consents; No Contravention. The execution, delivery and performance by
Messina of this Agreement (i) requires no authorization, registration, consent,
approval or action by or in respect of, or filings with, any governmental body,
agency or official or other person (including but not limited to the Securities
and Exchange Commission), and (ii) do not contravene, conflict with, result in a
breach of or constitute a default under any material provision of applicable law
or regulation, or of any material agreement to which Messina is a party.

 

3.Company Representations, Etc. The Company represents and warrants to Messina
that:

 

a.Exchange Agreement. This Agreement and the transactions contemplated hereby,
have been duly and validly authorized by the Company. This Agreement has been
duly executed and delivered by the Company and is a valid and binding agreement
of the Company enforceable in accordance with its terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium, and other similar laws affecting the enforcement of creditors’
rights generally.

 

b.Non-contravention. The execution and delivery of this Agreement by the
Company, and the consummation by the Company of the other transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by the Company of any of the terms or provisions of, or constitute a
default under (i) the articles of incorporation or by-laws of the Company, (ii)
any indenture, mortgage, deed of trust, or other material agreement or
instrument to which the Company is a party or by which it or any of its
properties or assets are bound, (iii) to its knowledge, any existing applicable
law, rule, or regulation or any applicable decree, judgment, or (iv) to its
knowledge, order of any court, United States federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company or any of its properties or assets, except such conflict, breach or
default which would not have a material adverse effect on the transactions
contemplated herein. The Company is not in violation of any material laws,
governmental orders, rules, regulations or ordinances to which its property,
real, personal, mixed, tangible or intangible, or its businesses related to such
properties, are subject.

 

c.Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market is required to be obtained by the Company for the Exchange as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.

 

4.Certain Covenants And Acknowledgments. The Company undertakes and agrees to
make all necessary filings in connection with the exchange effected hereby under
any United States laws and regulations, and to provide a copy thereof to Messina
promptly after such filing.

 



 2 

 

 

5.Governing Law; Miscellaneous. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New Hampshire. A
facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original. The headings of this Agreement are
for convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. If any provision of this Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement or the validity or enforceability of this Agreement
in any other jurisdiction. This Agreement may be amended only by an instrument
in writing signed by the party to be charged with enforcement. This Agreement,
and the related agreements referred to herein, contain the entire agreement of
the parties with respect to the subject matter hereto, superceding all prior
agreements, understandings or discussions.

 

6.Notices. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given, (i)
on the date delivered, (a) by personal delivery, or (b) if advance copy is given
by fax, (ii) seven business days after deposit in the United States Postal
Service by regular or certified mail, or (iii) three business days mailing by
international express courier, with postage and fees prepaid, addressed to each
of the other parties thereunto entitled at the last known mailing address, or at
such other addresses as a party may designate by ten days advance written notice
to each of the other parties hereto.

 

7.Successors And Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

[Intentionally Left Blank – Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the Company and Messina have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 



  MINERCO, INC.         By: /s/ V. Scott Vanis   Name:  V. Scott Vanis   Title:
Chief Executive Officer         SAM J. MESSINA, III           /s/ Sam J.
Messina, III   Name: Sam J. Messina, III     An Individual



 

 

4



 

 